Title: From Thomas Jefferson to Edmund Bacon, 6 July 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                     
                            Washington July 6. 07.
                        
                        I promised Henry Williams to send him by this day’s post 87 D. 13 C for William Stewart. I therefore now inclose
                            you 90. D. out of which you will be so good as to pay him immediately. I expect to be on in a fortnight with what may be
                            necessary the demands still remaining on you. I offer you my best wishes.
                        
                            Th: Jefferson
                     
                        
                    